


EXCLUSIVE MARKETING AGREEMENT




This Exclusive Marketing Agreement (the “Agreement”) is effective this 21st day
of December 2015 (the “Effective Date”):




BETWEEN

Andrey Smirnov (“SMIRNOV”), an individual residing at 20 Kirov Blvd., Apartment
117, Dnepropetrovsk, Ukraine, 49101




AND

Monarchy Ventures Inc. (“MONARCHY”), a corporation organized under the laws of
the state of Nevada with its principal office at 3651 Lindell Road, Suite D612,
Las Vegas, NV 89103.




WHEREAS




A.

SMIRNOV is the owner of the underlying intellectual property of a health and
fitness app currently under development for iPhone, Android, tablets and desktop
computers (the “Subject Product” as further defined below);




B.

SMIRNOV is willing to grant the exclusive world-wide rights to develop and
market the Subject Product to MONARCHY on the terms set forth herein;




C.

MONARCHY desires to obtain said exclusive rights to develop and market the
Subject Product.




NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the Parties hereto expressly agree as follows:




1.

DEFINITIONS AS USED HEREIN




1.1

The term “Subject Product” shall mean the app called “60K” and its underlying
intellectual property specifically the algorithm that looks at the biological,
physiological, and fitness profile of each user, designs a custom diet and
fitness plan, and provides regular prompts to the user as to when and what to do
and eat throughout the day.




1.2

The term “Territory” shall mean and include the entire world.




1.3

The term “Subscription” shall mean a client paying a monthly fee to use the app.
 




1.4

The term “Parties” shall mean MONARCHY and SMIRNOV collectively.




2.

GRANTING OF RIGHTS




2.1

SMIRNOV hereby grants to MONARCHY the exclusive right to market, sell and offer
for sale the Subject Product throughout the Territory.  




3.

MARKETING




3.1

MONARCHY shall use reasonable efforts, as defined herein, to affect the sale of
Subject Product through promotions, social media, crowd funding, app stores,
internet search engines and conventional advertising.




3.2

The Parties have agreed to a free promotional period after general release to
offer the Subject Product to the general product for a limited time to create
interest in the app.







3.3

The Parties will communicate in writing regarding any improvements or
enhancements to the Subject Product to ensure a combined effort to exploit any
such new improvements or enhancements.  




3.4

SMIRNOV shall have the right to review and approve MONARCHY’s plans to expand
its sales and marketing of the Subject Product. Prior to the official opening of
any foreign market by MONARCHY, MONARCHY shall disclose to SMIRNOV its plan and
other material information relating to any proposed expansion.  If SMIRNOV
objects to any aspect of MONARCHY’s proposed expansion plan, it shall
communicate said objection(s) to MONARCHY.  The Parties agree to use their best
efforts to reach a mutually satisfactory agreement relative to any and all
objections.





--------------------------------------------------------------------------------




4.

PAYMENTS AND REPORTS




4.1

MONARCHY shall provide one hundred thousand US dollars (US$100,000) in initial
financing (the “Initial Funding Limit”) to complete the app as well as for
marketing the release of a prototype.  SMIRNOV will provide MONARCHY will a
detailed accounting of outstanding development costs and MONARCHY shall provide
SMIRNOV with an accounting of proposed marketing expenditures which, in the
aggregate, shall not exceed the Initial Funding Limit.

 

4.2

MONARCHY shall appoint SMIRNOV or his designate one seat on MONARCHY’s Board of
Directors.  The appointment shall be provided for as long as this Agreement and
the exclusivity of the rights granted herein remain in effect.




4.3

MONARCHY shall provide to SMIRNOV a written report each month of new
Subscriptions, cancelled Subscriptions, total Subscriptions, and revenue
generated from the Subscriptions broken down by country.




4.4

MONARCHY will retain a 30% marketing fee on all revenue generated each month and
the balance will be paid to SMIRNOV.




4.5

Should MONARCHY fail to make any payment payable to SMIRNOV at the time it is
due, it shall be deemed an event of default as provided for under Paragraph
11.3.




4.6

All payments due hereunder shall be paid by international wire transfer to
SMIRNOV or to the account of SMIRNOV at such bank as SMIRNOV may from time to
time designate by notice to MONARCHY.




4.7

In the event that any payment due hereunder is not made when due, the payment
shall accrue interest beginning on the tenth day following the due date thereof,
calculated at the rate of six percent per annum.  Each payment shall be applied
firstly to past due interest and secondly on account of the principal amount due
and owing.  Each payment when made shall be accompanied by interest accrued to
the date of payment.  The payment and acceptance thereof shall not negate or
waive the right of SMIRNOV to seek any other remedy, legal or equitable, to
which it may be entitled because of the delinquency of any payment.




5.

RECORDS AND INSPECTION




5.1

MONARCHY shall maintain or cause to be maintained a true and correct set of
records pertaining to Subscription sales.  During the term of this Agreement,
should any disagreement arise as to the amount of Subscriptions sold, the
Parties shall mutually appoint an independent accountant to perform an audit of
MONARCHY’s records during ordinary business hours.  In all cases where the audit
reveals that the total Subscriptions reported is less than the actual total
subscriptions, it shall be deemed an event of default as described in paragraph
11.3 herein. MONARCHY may correct said default by paying an amount to SMIRNOV
equal to the shortfall amount of SMIRNOV’s share of the revenue plus interest at
18% (eighteen percent) per annum from the original date of the Subscription. In
addition, MONARCHY shall be responsible for any and all costs incurred by
SMIRNOV in connection with any audit or investigation which results in the
determination of a shortfall amount in the number of Subscriptions.




6.

PROPRIETARY INFORMATION




6.1

“Proprietary Information” as used herein shall mean all or any portion of only
the: (a) written, recorded, graphical or other information in tangible form
disclosed  during the term of this Agreement, by one party to the other party
which is labeled “Proprietary”, “Confidential”, or with a similar legend
denoting the proprietary interest  therein of the disclosing party; (b) oral
information which is disclosed by one party to the other party to the extent it
is identified as “Proprietary” or “Confidential” at the time of oral disclosure,
is reduced to written or other tangible form within thirty (30) days of oral
disclosure, and such written or tangible form is labeled “Proprietary”,
“Confidential”, or  with a similar legend denoting the proprietary interest
therein of the disclosing party; and (c) algorithms or methodologies disclosed,
during the Term of this Agreement,  by one party to the other party which have
been identified in writing at the time of disclosure as being proprietary to the
disclosing party; and provided further, however, Proprietary Information shall
not include any data, information or device that is: (i) in the possession of
the receiving party prior to its disclosure by the disclosing party and not
subject to other restriction on disclosure; (ii) independently developed by the
receiving party; (iii) publicly disclosed by the disclosing party; (iv)
rightfully received by the receiving party from a third party without
restrictions on disclosure; (v) approved for  unrestricted release or
unrestricted disclosure by the disclosing party; or (vi) produced or  disclosed
pursuant to applicable laws, regulations or court order, provided the receiving
party has given the disclosing party prompt notice of such request so that the
disclosing  party has an opportunity to defend, limit or protect such production
or disclosure.





2




--------------------------------------------------------------------------------




7.

RESTRICTIONS




7.1

The Parties agree, for a period of five (5) years from the date of disclosure,
without the prior written consent of the other Party regarding a specific
contemplated transaction: (a) not to disclose Proprietary Information of the
other Party outside of the receiving Party (b) to limit dissemination of the
other Party’s Proprietary Information to only those of the receiving Party’s
officers, directors and employees who require access thereto to perform their
functions regarding the purposes of his Agreement; and (c) not to use
Proprietary Information of the other Party except for the purposes of this
  Agreement, which purposes shall include disclosure to subcontractors and
second sources, both in accordance with nondisclosure agreements.  The standard
of care to be exercised by the receiving Party to meet these obligations shall
be the standard exercised by the receiving Party with respect to its own
proprietary information of a similar nature, but in no event less than due care.




8.

OWNERSHIP




8.1      Each Party retains all rights and title to all Proprietary Information,
in any form, disclosed to the other Party pursuant to this Agreement.  Each
Party acknowledges that such information is of substantial value and that any
disclosure or misuse of such information is harmful to the originating Party.




9.

NONDISCLOSURE AGREEMENTS AND CONFIDENTIALITY




9.1

The Parties shall only disclose Proprietary Information to those employees and
independent contractors who require access to the Proprietary Information to
permit a Party to exercise its rights and perform its obligations under this
Agreement.  A Party shall not disclose any Proprietary Information to any
employee or independent contractor unless the employee or independent contractor
has signed a nondisclosure agreement incorporating provisions obligating the
employee or independent contractor to maintain the confidentiality of the other
Party’s Proprietary Information.  The Parties agree to keep   the terms and
conditions of this Agreement confidential and proprietary among the Parties
and/or their affiliates.

 

9.2.

MONARCHY shall use branding owned by SMIRNOV on the Subject Product, marketing
materials or other written descriptions of the Subject Product, labeling, sales
materials and other related protected, digital or filmed communications
worldwide.




10.

TRADEMARKS




10.1

SMIRNOV reserves the right to, at their sole discretion, periodically review and
monitor MONARCHY’s use of their marks for proper trademark usage and other
criteria as may be required by law to preserve SMIRNOV’s rights, goodwill, and
value in its trademarks.




11.

TERM, TERRITORY AND TERMINATION




11.1

The Parties shall agree to an annual quota of total Subscriptions of the Subject
Product. There will be no quota for the first year but will be negotiated by the
parties 12 months from the date the Subject Product is released for general
public use. If total Subscriptions do not meet or exceed said quota, the
exclusivity of the rights granted herein shall be extinguished.




11.2

Unless earlier terminated as hereinafter provided, this Agreement shall continue
in full force and effect for a period of five (5) years from December 21, 2015
through December 20, 2020.  If MONARCHY has met the terms of this Agreement and
the quota amounts for the first five (5) years, MONARCHY shall have the option
to extend this Agreement for an additional five (5) years subject to the
successful negotiation of the quota and payments for the additional five (5)
year term.




11.3

In the event of default or failure by MONARCHY to perform any of the terms,
covenants or provisions of this Agreement, MONARCHY shall have thirty (30) days
after the giving of written notice of such default by SMIRNOV to correct such
default.  If such default is not corrected within the said thirty (30) day
period, SMIRNOV shall have the right, at its option, to cancel and terminate
this Agreement.  The failure of SMIRNOV to exercise such right of termination
for any non-payment or otherwise shall not be deemed to be a waiver of any right
SMIRNOV might have, nor shall such failure preclude SMIRNOV from exercising or
enforcing said right upon any subsequent failure by MONARCHY.




11.4

SMIRNOV shall have the right, at its option, to cancel and terminate this
 Agreement in the event that MONARCHY shall (i) become involved in insolvency,
dissolution, bankruptcy or receivership proceedings affecting the operation of
its business or (ii) make an assignment of all or substantially all of its
assets for the benefit of creditors, or in the event that (iii) a receiver or
trustee is appointed for MONARCHY and MONARCHY shall, after the expiration of
thirty (30) days following any of the events enumerated above, have been unable
to secure a dismissal, stay or other suspension of such proceedings.





3




--------------------------------------------------------------------------------




11.5

At the date of any termination of this Agreement pursuant to Paragraph 11.3
thereof for breach by MONARCHY, or pursuant to Paragraph 11.4 hereof, as of the
receipt by MONARCHY of notice of such termination, MONARCHY shall immediately
cease representing itself as the marketing agent of the Subject Product and
remove any such representations from websites, sales materials, social media or
other similar materials or mediums.




11.6

In the event of termination of the Agreement for any reason or upon
extinguishment of the exclusivity rights of this Agreement pursuant to Paragraph
11.1, SMIRNOV or his designate will immediately resign his position on
MONARCHY’s Board of Directors as appointed under the provisions of Paragraph
4.2.




11.7

No termination of this Agreement shall constitute a termination or a waiver of
any rights of either Party against the other Party accruing at or prior to the
time of such termination.  The obligations of Section 6 shall survive
termination of this Agreement.




12.

ASSIGNABILITY




12.1

This Agreement and the rights granted hereunder shall not be assigned by
MONARCHY without the prior written consent of SMIRNOV.  




13.

ADDRESSES




13.1

Any payment, notice or other communication pursuant to this Agreement shall be
sufficiently made or given on the date of mailing if sent to such Party by first
class mail, postage prepaid, addressed to it at its address as above first
written or as it shall designate by written notice given to the other Party:




14.

ADDITIONAL PROVISIONS




14.1

Each Party shall notify the other of any claim, lawsuit or other proceeding
related to the Subject Product.  MONARCHY agrees that it will defend, indemnify
and hold harmless SMIRNOV, its researchers, employees, officers, trustees,
directors, and each of them (the “SMIRNOV Indemnified Parties”), from and
against any and all claims, causes of action, lawsuits or other proceedings
filed or otherwise instituted against any of SMIRNOV Indemnified Parties related
directly or indirectly to or arising out of any action taken or omission by
MONARCHY.  SMIRNOV agrees that it will defend, indemnify and hold harmless
MONARCHY, its employees, officers, trustees, directors and agents and each of
them (the “MONARCHY Indemnified Parties”) from and against any and all claims,
causes of action, lawsuits or other proceedings filed or otherwise instituted
against any of MONARCHY Indemnified Parties related directly or indirectly to or
arising out of any action taken or omission by SMIRNOV.  Each Party shall assume
responsibility for all costs and expenses related to such claims and lawsuits
for which it is obligated to indemnify the other Party, including but not
limited to all reasonable attorneys’ fees and costs of litigation or other
defense.




14.2

The parties agree to binding arbitration pursuant to the provisions of the
American Arbitration Association, provided however, that this arbitration
provision shall not preclude either Party from seeking injunctive relief from
any court having jurisdiction with respect to any disputes or claims relating to
or arising out of the misuse or misappropriation of either Party’s trade secrets
or confidential and proprietary information.  The arbitrator shall award costs
and fees, including reasonable attorneys’ fees, to the prevailing party, or
he/she shall be free to apportion costs and fees as he/she deems reasonable
under the circumstances.  This Agreement and the terms hereof shall be governed
by the laws of the state of Nevada.




14.3

The Parties herby acknowledge and agree that each is an independent contractor
and neither Party has any authority to enter into a contract, to assume any
obligation or to give warranties or representations on behalf of the other
Party.  Nothing in this relationship shall be construed to create a relationship
of joint venture partnership, fiduciary, or other similar relationship between
the Parties.




14.4

DISCLAIMER OF WARRANTY. SMIRNOV MAKES NO WARRANTIES OR REPRESENTATIONS,
EXPRESSED OR IMPLIED, INCLUDING, BUT NOT LIMITED TO, WARRANTIES OF FITNESS OR
MERCHANTABILITY, REGARDING OR WITH RESPECT TO THE SUBJECT PRODUCT AND SMIRNOV
MAKES NO WARRANTIES OR REPRESENTATIONS, EXPRESSED OR IMPLIED, OF THE
PATENTABILITY OF THE SUBJECT PRODUCT OR OF THE ENFORCEABILITY OF ANY PATENTS
ISSUING THEREUPON IF ANY, OR THAT THE SUBJECT PRODUCT IS OR SHALL BE FREE FROM
INFRINGEMENT OF ANY PATENT OR OTHER RIGHTS OF THIRD PARTIES.





4




--------------------------------------------------------------------------------




14.5

The Parties covenant and agree that if a Party fails or neglects for any reason
to take advantage of any of the terms providing for the termination of this
Agreement or if a Party, having the right to declare this Agreement terminated,
shall fail  to do so, any such failure or neglect by such Party shall not be a
waiver or be deemed  or be construed to be a waiver of any cause for the
termination of this Agreement  subsequently arising, or as a waiver of any of
the terms, covenants or conditions of this Agreement or of the performance
thereof.  None of the terms, covenants and conditions of this Agreement may be
waived by a Party except by its written consent.




14.6

 All Parties hereby agree that neither Party intends to violate any public
policy, statutory or common law, rule, regulation, treaty or decision of any
government agency or executive body thereof of any country or community or
association of countries.  If any word, sentence, paragraph or clause or
combination thereof of this Agreement is found, by a court or executive body
with judicial powers having jurisdiction over this Agreement or any of its
Parties hereto to be in violation of any such provision in any country or
community or association of countries, such words, sentences, paragraphs or
clauses or combination shall be inoperative in such country or community or
association of countries, and the remainder of the Agreement shall remain
binding upon the Parties hereto.




14.7

No liability hereunder shall result to a Party by reason of delay in
 performance caused by force majeure that are circumstances beyond the
reasonable control of the Party, including, without limitation, acts of God,
fire, flood, war, civil unrest, labor unrest, or shortage of or inability to
obtain material or equipment.




14.8

The terms and conditions herein constitute the entire Agreement between the
Parties and shall supersede all previous agreements, either oral or written,
between the Parties hereto with respect to the subject matter hereof.  No
agreement or understanding bearing on this Agreement shall be binding upon
either Party hereto unless it shall be in writing and signed by the duly
authorized officer or representative of each of the Parties and shall expressly
refer to this Agreement.







IN WITNESS WHEREOF, the Parties hereto have executed and delivered this
Agreement in whole or by counterpart as of the Effective Date.










/s/ Timothy Ferguson

/s/ Andrey Smirnov

______________________________

_____________________________

Timothy Ferguson, President

Andrey Smirnov

Monarchy Ventures Inc.





5


